DETAILED ACTION
This is the second Office Action regarding application number 16/393,815, filed on 04/24/2019, which is a continuation of PCT/GB2017/053200, filed on 10/24/2017, and which claims foreign priority to GB 1618024.2, filed on 10/25/2016.
This action is in response to the Applicant’s Response dated 01/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-10, 12-20, and 22-29 are currently pending.
Claims 11 and 21 are cancelled.
Claim 1 is amended.
Claims 3-10, 12-15, 18-20, 22, 26-29 are withdrawn.
Claims 1, 2, 16, 17, and 23-25 are examined below.
The rejection of claims 1, 2, 16, 17, 21, and 23-25 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 01/14/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 16, 17, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of HARRIS (US 2009/0014061 A1) and MISRA (US 2012/0103403 A1).
Regarding claim 1, KING teaches a photovoltaic diode, comprising: 

an intrinsic layer of dilute nitride Group III-V semiconductor material having a composition given by a formula Ga1-zInzNxAsySb1-x-y, where 0<z<0.20, 0.01<x<0.05, and y>0.80 having a second bandgap (intrinsic region composed of GaInNAsSb, para. 76); and 
a base layer of semiconductor material having a third bandgap and a second conductivity type opposite to the first conductivity type (base payer composed of GaInNAsSb, para. 76), 
wherein the emitter layer, intrinsic layer, and base layer form a diode junction (p-i-n junction diode, Fig. 28), and 
wherein the first bandgap is greater than the second bandgap (Fig. 28 illustrates that the bandgap of the emitter is greater than the bandgap of the intrinsic layer)

    PNG
    media_image1.png
    954
    557
    media_image1.png
    Greyscale


HARRIS teaches a photovoltaic cell having layer composed of GaInNAsSb, with ~1-2% nitrogen, ~5-7% indium, and ~2-6% antimony (para. 28).  These percentages are equivalent to subscript values of z=0.05-0.07, x=0.01-0.02, and y=0.92-0.97.
MISRA teaches a photovoltaic cell comprising an emitter and base of GaInNAsSb, wherein the emitter comprises a graded layer with graded composition and bandgap through its thickness (para. 39 and Fig. 9).

    PNG
    media_image2.png
    495
    571
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and use the GaInNAsSb 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and form a graded composition/bandgap profile within the emitter layer as taught by MISRA in order to improve current collection and because lattice matched systems are preferable (MISRA, paras. 5 and 39).

Regarding claim 2, the combination of KING, HARRIS, and MISRA teaches or would have suggested the photovoltaic diode of claim 1, wherein the base layer is a layer of dilute nitride Group III-V semiconductor material having a composition given by the formula Ga1-zInzNxAsySb1-x-y, where 0<z<0.20, 0.01<x<0.05, and y>0.80. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and use the GaInNAsSb material with the suggested elemental ratios for the base layer as taught by HARRIS to provide a composition that is closely lattice-matched to adjacent gallium arsenide layers (HARRIS, para. 28).

Regarding claim 16, the combination of KING, HARRIS, and MISRA teaches or would have suggested the photovoltaic diode of claim 1, wherein the intrinsic layer and 

Regarding claim 17, the combination of KING, HARRIS, and MISRA teaches or would have suggested the photovoltaic diode of claim 1, wherein the intrinsic layer and base layer have the same band gap as each other (modified KING would use the same composition in order to have matched lattice constants compatible with the adjacent gallium arsenide layer). 

Regarding claim 23, the combination of KING, HARRIS, and MISRA teaches or would have suggested the photovoltaic diode of claim 1, wherein the intrinsic layer has a bandgap in a range 0.7 to 1.4 eV (GaInNAsSb can be grown with a set of compositions that provide a bandgap of 0.9-1.1 eV, KING, para. 14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 24, the combination of KING, HARRIS, and MISRA teaches or would have suggested the photovoltaic diode of claim 1, wherein the base layer has a bandgap in a range 0.7 to 1.0 eV (GaInNAsSb can be grown with a set of compositions that provide a bandgap of 0.9-1.1 eV, KING, para. 14).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.

Regarding claim 25, the combination of KING, HARRIS, and MISRA teaches or would have suggested the photovoltaic diode of claim 1, wherein the emitter layer, intrinsic layer, and base layer are lattice matched to each other (KING, Fig. 28).  

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721